DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on December 1, 2020. Claims 1-3, 6-9, and 15-23 are pending in the application. Claim 21 is withdrawn, and claims 1-3, 6-9, 15-20, and 22-23 are being examined herein.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 15 is objected to because of the following informalities:  
In line 3 of the claim, “a voltage” should read “the voltage” for consistency.
In line 4 of the claim, “a part of a linear biomolecule” should read “the part of the linear biomolecule” for consistency.
In line 6 of the claim, “a quantum tunneling current” should read “the quantum tunneling current” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 15-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Elibol et al. (US 2013/0281325 A1) and further in view of Ikeda et al. (US 2017/0146510 A1).
Regarding claim 1, Elibol teaches a device (a nanogap transducer, Fig. 1, para. [0015]), the device comprising:
a substrate having a top surface (a substrate 105 having a top surface, Fig. 1, para. [0015]);
a first electrode disposed on and in contact with a first portion of the top surface of the substrate (a first electrode 115 and an electronic interconnection 125 are disposed on and in 
a first dielectric layer disposed on and in contact with a second portion of the top surface of the substrate (a dielectric layer 110 is disposed on and in contact with a second portion of the top surface of the substrate 105, Fig. 1, para. [0015]).
Elibol teaches a top surface of the first dielectric layer and a top surface of the first electrode (a top surface of the dielectric layer 110 and the top surface of the first electrode 115+125, Fig. 1, see Image 1 below, para. [0015]). Elibol teaches that the dielectric layer 110 underlies the first electrode 115+125 (Fig. 1), and that the dielectric material may be an oxide such as silicon dioxide (para. [0015] & [0024]). Elibol fails to teach wherein a top surface of the first dielectric layer and a top surface of the first electrode are substantially coplanar. However, Ikeda teaches a device for determining a sequence of a biopolymer wherein the device comprises a nanogap between two nanoelectrodes (para. [0005]) like that of Elibol. Ikeda teaches alternative embodiments wherein in the first embodiment the bottom nanoelectrode is not coplanar with the oxide and the nanogap is not planar (Fig. 1, para. [0053], [0055]), and in the second embodiment the bottom electrode is coplanar with the oxide and the nanogap is planar (Fig. 2, para. [0058]). Ikeda teaches that in the second embodiment the bottom nanoelectrode is the same height as the underlying oxide layer, which may be silicon dioxide and may have been grown to match the height of the previously deposited bottom nanoelectrode (Fig. 2, para. [0053], [0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the 
Modified Elibol teaches a second electrode (a second electrode 120, Fig. 1, para. [0015]), wherein:
a first portion of the second electrode is disposed on and in contact with the top surface of the first dielectric layer (a first portion of the second electrode 120 is disposed on and in contact with the top surface of the dielectric silicon dioxide layer 110 grown to have the same height as the first electrode 115+125, Elibol, Fig. 1, para. [0015], Ikeda, Fig. 2, para. [0053], [0058], see modification supra), and
a second portion of the second electrode is suspended over the first electrode (a second portion of the second electrode 120 is separated from the first electrode 115+125 by a gap that has a height, Fig. 1, para. [0015]); and
a gap defined by the top surface of the first electrode, a bottom surface of the second electrode, the top surface of the first dielectric layer, a first side surface of the second electrode, and a second side surface of the second electrode (the gap is defined by the top surface of the first electrode 115+125, a bottom surface of the second electrode 120, the top surface of the dielectric silicon dioxide layer 110 grown to have the same height as the first electrode 115+125, a first side surface of the second electrode 120, and a second side surface of the second electrode 
The limitations “sequencing a linear biomolecule using quantum tunneling” and “a quantum tunneling current is transmitted between the first electrode and the second electrode when: a voltage is applied across the first electrode and the second electrode; and a part of the linear biomolecule is present in the gap” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Elibol teaches that the nanogap transducer can sequence a DNA molecule (para. [0033] & [0038]), so the nanogap transducer is capable of the recitation “sequencing a linear biomolecule using quantum tunneling.” Modified Elibol also teaches that a single nucleic acid molecule to be sequenced is attached to a surface inside the nanogap transducer and that the electrodes are biased at a redox potential so that a current flow is 
Examiner further notes that the limitation “a part of the linear biomolecule is present in the gap” is with respect to an article worked upon (linear biomolecule) and not a positively recited element of the device. Inclusion of the material or article worked upon (linear biomolecule) by a structure (device) being claimed does not impart patentability to the claims. MPEP § 2115.

    PNG
    media_image1.png
    442
    883
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 1 of Elibol.
	Regarding claim 2, Modified Elibol teaches wherein the substrate comprises a second dielectric layer disposed on a semiconductor substrate (the substrate 105 comprises a semiconductor wafer in combination with silicon dioxide or other insulating materials, Fig. 1, para. [0015], [0032]; Examiner interprets the silicon dioxide or other insulating materials of the 
	Regarding claim 3, Modified Elibol teaches wherein the width of the gap is 0.8 to 5.0 nm (the height of the gap is less than 500 nm, Fig. 1, para. [0015]). Generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05(I).
	Regarding claim 6, Modified Elibol teaches that the shape of the first electrode 115+125 and the second electrode 120 is a circle (Fig. 2, para. [0017]). Modified Elibol fails to teach wherein the first electrode and the second electrode are oriented orthogonally to one another. However, Modified Elibol teaches that other shapes are possible for electrodes 115 and 120, such as rectangular (para. [0017]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second electrodes of Modified Elibol to be orthogonal rectangles in order to yield the predictable result of a nanogap between the electrodes (para. [0015] & [0017]). Generally, the configuration of the claimed first and second electrodes was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed first and second electrodes was significant. MPEP § 2144.04(IV)(B).
	Regarding claim 7, Modified Elibol teaches circuitry electrically coupled to the first electrode and the second electrode (the nanogap transducer is equipped with circuitry for individually addressing the electrodes, para. [0027]).
	The limitations “apply the voltage across the first electrode and the second electrode” and “measure: the quantum tunneling current transmitted between the first electrode and the second electrodes; the voltage across the first electrode and the second electrode; or an impedance 
	Examiner further notes that Modified Elibol teaches that the circuitry is for driving the electrodes at selected voltages (para. [0027]), so the circuitry is capable of the recitation “apply the voltage across the first electrode and the second electrode.” Modified Elibol also teaches current-sensing circuits (para. [0027]), so the circuitry is capable of the recitation “measure: the quantum tunneling current transmitted between the first electrode and the second electrodes; the voltage across the first electrode and the second electrode; or an impedance between the first electrode and the second electrode.”
	Regarding claim 8, Modified Elibol teaches wherein the first electrode and the second electrode each individually comprises a material selected from a group consisting of metals, semiconductors, carbon, conductive ceramics, and conductive polymers (the first electrode 115+125 and the second electrode 120 are comprised of a conducting material such as gold, Fig. 1, para. [0016]).
	Regarding claim 9, Modified Elibol teaches wherein the first dielectric layer comprises a material selected from the group consisting of oxides, dielectric ceramics, polymers, carbonates, glasses, and minerals (the dielectric silicon dioxide layer 110 grown to have the same height as 
	Regarding claim 15, Modified Elibol teaches a sequencing method (sequencing a single nucleic acid molecule, para. [0038]) comprising:
a) providing the device according to claim 1 (see rejection of claim 1 supra);
b) applying a voltage across the first electrode and the second electrode (the electrodes of the nanogap transducer are oppositely biased at the redox potential of the redox species, para. [0038]);
c) introducing a part of a linear biomolecule into the gap (the single nucleic acid molecule to be sequenced is attached to a surface inside the nanogap transducer, para. [0038]);
d) measuring:
a quantum tunneling current transmitted between the first electrode and the second electrode; and/or the voltage across the first electrode and the second electrode; and/or an impedance between the first electrode and the second electrode (a current flow is detected at the electrode surfaces, para. [0038]; Examiner interprets “and/or” to mean “or”); and
e) identifying, based on the measured quantum tunneling current, the measured voltage, or the measured impedance, the part of the linear biomolecule introduced into the gap (the complementary nucleotides are determined for the single nucleic acid molecule to be sequenced, para. [0038]).
Regarding claim 16, Modified Elibol teaches wherein:
the bottom surface of the second electrode is between the first side surface of the second electrode and the second side surface of the second electrode (the bottom surface of the second 
a first edge of the bottom surface of the second electrode is a first edge of the first side surface of the second electrode (a first edge of the bottom surface of the second electrode 120 is a first edge of the first side surface of the second electrode 120, Fig. 1, see Image 2 below, para. [0015]), and
a second edge of the bottom surface of the second electrode is a first edge of the second side surface of the second electrode (a second edge of the bottom surface of the second electrode 120 is a first edge of the second side surface of the second electrode 120, Fig. 1, see Image 2 below, para. [0015]).

    PNG
    media_image2.png
    475
    879
    media_image2.png
    Greyscale

Image 2. Annotated version of Fig. 1 of Elibol.
Regarding claim 17, Modified Elibol teaches wherein the first electrode is disposed within a cavity of the first dielectric layer such that two side surfaces of the first electrode contact the first dielectric layer (the underlying silicon dioxide dielectric layer 110 is grown to 
Regarding claim 18, Modified Elibol teaches wherein an edge of the top surface of the first electrode contacts an edge of the top surface of the first dielectric layer (since the underlying dielectric silicon dioxide layer 110 is grown to have the same height as the first electrode 115+125, and thus the top surface of the dielectric silicon dioxide layer 110 and the top surface of the first electrode 115+125 are substantially coplanar, then an edge of the top surface of the first electrode 115+125 contacts an edge of the top surface of the dielectric silicon dioxide layer 110, Elibol, Fig. 1, para. [0015], Ikeda, Fig. 2, para. [0053], [0058], see modification supra).
Regarding claim 19, Modified Elibol teaches wherein a second edge of the first side surface of the second electrode contacts the top surface of the first dielectric layer (a second edge of the first side surface of the second electrode 120 contacts the top surface of the dielectric silicon dioxide layer 110 grown to have the same height as the first electrode 115+125, Elibol, Fig. 1, see Image 2 above, para. [0015], Ikeda, Fig. 2, para. [0053], [0058], see modification supra).
Regarding claim 20, Modified Elibol teaches wherein a second edge of the second side surface of the second electrode contacts the top surface of the first dielectric layer (a second edge of the second side surface of the second electrode 120 contacts the top surface of the dielectric silicon dioxide layer 110 grown to have the same height as the first electrode 115+125, Elibol, 
Regarding claim 22, Modified Elibol teaches the dielectric silicon dioxide layer 110 (Elibol, Fig. 1, para. [0015], [0024], Ikeda, Fig. 2, para. [0053], [0058], see modification supra). Modified Elibol fails to teach wherein the first dielectric layer comprises a piezoelectric element comprising a material. However, Ikeda teaches a piezoelectric material between a substrate and an electrode (Fig. 14A, para. [0006] & [0072]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the material of the dielectric layer of Modified Elibol with a piezoelectric material as taught by Ikeda in order to yield the predictable result of adjusting the gap between nanoelectrodes to an ideal spacing (Ikeda, para. [0072]). MPEP § 2143(I)(B).
Regarding claim 23, Modified Elibol teaches the first dielectric layer and the second dielectric layer (the dielectric silicon dioxide layer 110 and the silicon dioxide or other insulating materials of the substrate 105, Elibol, Fig. 1, para. [0015], [0024], [0032], Ikeda, Fig. 2, para. [0053], [0058], see modification supra). Modified Elibol does not explicitly teach wherein the first dielectric layer and the second dielectric layer comprise different materials. However, because Modified Elibol teaches a finite set of options for dielectric materials (silicon dioxide, silicon nitride, silicon oxynitride, carbon doped oxide, silicon carbide, hafnium oxide, aluminum oxide, or polyimide, para. [0015], [0024]), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have chosen different materials for the first dielectric layer and the second dielectric layer (such as silicon dioxide for the first dielectric layer and silicon nitride for the second dielectric layer) from the finite number of identified dielectric materials as identified by Modified Elibol in order to achieve the desired purpose of insulating .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Elibol in view of Ikeda is now relied upon for the features of wherein a top surface of the first dielectric layer and a top surface of the first electrode are substantially coplanar and wherein a first portion of the second electrode is disposed on and in contact with the top surface of the first dielectric layer as recited supra.
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive.
In the arguments presented on pages 8-9 of the amendment, Applicant argues that Ikeda does not teach or suggest a dielectric layer with a top surface coplanar with a top surface of an electrode.
Examiner respectfully disagrees. Ikeda teaches a nanogap between two nanoelectrodes, and that the bottom nanoelectrode is the same height as an underlying oxide layer, which may be silicon dioxide and may have been grown to match the height of the previously deposited bottom nanoelectrode (Fig. 2, para. [0053], [0058]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/V.T./            Examiner, Art Unit 1794        

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795